 TEAMSTERS LOCAL 886 (UNITED PARCEL SERVICE)
 355 NLRB No. 105 
583
Teamsters Local No. 886, affiliated with International 
Brotherhood of Teamsters (United Parcel Ser-
vice) and Michael D. Reynolds.  
Case17ŒCBŒ6356 
August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On July 24, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB 370.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit, and the General Counsel filed a cross-application 
for enforcement.  On June 
17, 2010, the United States 
Supreme Court issued its decision in 
New Process Steel, 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
3(b) of the Act, in order to exercise the delegated author-
ity of the Board, a delegee 
group of at least three mem-
bers must be maintained. Ther
eafter, the Board issued an 
order setting aside the above-referenced decision and 
order, and retained this case on its docket for further ac-
tion as appropriate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB 370, which has been set aside and which is incor-

porated herein by reference. 
                                                          
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the issuance of this decision.
  